PER CURIAM.
Upon consideration of the motion of the petitioner on review in the above-entitled cause to docket and dismiss the petition to review the decision of the United States Board of Tax Appeals in the said cause, and it appearing that a certificate of the clerk of the said Board has been filed showing that the petition to review was duly filed with the said Board, and it further appearing that the respondents in said cause have consented to the granting of said motion, it is ordered that the above-entitled cause be by the clerk of this court docketed and that the said petition to review be and the same is hereby dismissed.
It is further ordered that the clerk of this court forthwith transmit a certified copy of this order to the clerk of the United States Board of Tax Appeals at Washington, D. C.